COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     San Jacinto River Authority v. Michael A. Burney

Appellate case number:   01-18-00365-CV

Trial court case number: 2018-10744

Trial court:             157th District Court of Harris County

      The court has granted oral argument in this case and has scheduled submission for
September 26, 2018.

        Appellant San Jacinto River Authority has filed a motion to reset oral argument. The
motion is GRANTED. The submission for September 26, 2018 is set aside, and oral argument
will be rescheduled.

       Within seven days of the date of this order, lead counsel for the parties are ordered to
confer and to provide to the court a list of Tuesdays and Wednesdays in October 2018 that are
available to both sides for oral argument.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: August 30, 2018